DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 7/13/2017. It is noted, however, that applicant has not filed a certified copy of the EP 17461566 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compression arrangement providing a filling rate of the compressed gasket…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
It the case of the compression arrangement, the compression arrangement is interpreted on page 5, line 1-3 as a protrusion in the groove of the foot accompanied by a filling volume or the compression arrangements as described in Figures 5a-5f in page 7, line 3-23 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. ( US Patent Application Publication US 2015/0233652 A1) in view of Carr et al. (GB 2292451 A1, cited in the 1/13/2020 IDS).
Regarding Claim 1, Yamamoto discloses (figure 1 and 10) a heat exchanger comprising: a tank (tank main body part 52) and a collector (core plate 51 with tank fixation plate 54) assembled together, the tank comprising a foot (at skirt part 521 as seen in figure 10) and the collector comprising a foot receiving surface (the seal wall part 542 of tank fixation plate 54), wherein the foot (521) comprises a groove (a groove along tank side sealing surface 522 in between inner projecting part 523 and outer projecting part 526) in which a gasket is placed (packing 53  is a sealing member per paragraph 0003 which seals a clearance between the core plate 51 and the tank main body par per paragraph 0030), wherein the groove is faced by the foot receiving surface so that together they form a closed cavity within the foot  defining a compression volume for the gasket (the seal wall part 542 of tank fixation plate 54 faces the skirt part 521 containing the groove and forming a close cavity for the packing part 53 forming the seal as seen in figure 10, with the compression volume in the space between inner and 
However Yamamoto does not explicitly discloses that the compression arrangement providing a filling rate of the compressed gasket (a projection 524 and the spaces on either side of projection 524, where the projection 524 ensures a proper compression ratio per paragraph 0042) after assembly less than 100% of the compression volume as the figures of Yamamoto do not disclose a gap or any space between the packing 53 and the foot at part 521 in figure 10.
 Carr teaches (figure 1-3) a gasket (22) in a groove ( in channel 20) of a foot (16) for a heat exchanger wherein the groove (20) is faced by a foot receiving surface so that together they form a cavity within the foot  defining a compression volume for the gasket (a foot receiving surface at the U shaped portion of plate 12 accommodates the foot 16 as seen in figure 2 and 3 and forms a compression volume for the gasket 22 between the walls 24 and 26 of the foot 16), and wherein the foot comprises a compression arrangement providing a filling rate of the compressed gasket after assembly less than 100% of the compression volume (the walls of the foot 16 compress the gasket 22 from the uncompressed state in figure 2 to the compressed state in figure 3, where the compressed gasket 22 does not occupy all of the space between the outer and inner walls 24 and 26 as is clearly seen in figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the gasket/packing in the foot of Yamamoto to include the gasket in a foot disclosed by Carr, doing so would provide a gasket sealing structure for a heat exchanger which can weather the expansion and contraction of the materials making up the heat exchanger (per page 1 the fourth paragraph) to provide gasket sealing assembly that is reliable and long-lived despite the cyclic extremes causing expansion and contraction, as 
Regarding claim 2, Yamamoto as modified discloses the claim limitations of claim 1 above and while Carr discloses a filling rate of less than 100% Car dos not explicitly disclose the compression arrangement providing the filling rate of the compressed gasket after assembly less than 90% of the compression volume as Carr is silent as to any specific proportion between the space occupied by the gasket and the void space in figure 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the compression arrangement of Carr to  provide a filling rate of the compressed gasket after assembly less than 90% of the compression volume where the compression volume amounts to a ratio of space filled by the gasket to space not filled by the gasket, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, See MPEP 2114 IV. (A). In the instant case, the device of Carr would not operate differently with the filling rate of the compression volume as the gasket 22 of Carr would still provide a sealing surface. Further, applicant places no criticality on the range claimed, indicating simply that the filling rate is “preferably” within the claimed range (per page 4, line 24-27 of the specification of the instant application).
Regarding claim 3, Yamamoto as modified discloses the claim limitations of claim 1 above and Yamamoto further discloses the groove (the groove along tank side sealing surface 522 in between inner projecting part 523 and outer projecting part 526) comprises two side walls and a bottom wall (side walls at the inner projecting part 523 and the outer projecting part 526 and with a bottom wall containing projection 524, with a bottom being relative to the opening of the groove).
Regarding claim 4, Yamamoto as modified discloses the claim limitations of claim 1 above and Yamamoto further discloses the collector (51) comprises a side flange with crimping tabs (fixation wall part 516) crimped onto the foot (at skirt part 521 as seen in figure 10) so that the side walls press onto the foot receiving surface (the fixation wall part 516 is plastically deformed to press on the main tank body 52 to clamp the packing 53 between the seal wall part 542 and the foot/skirt part 521 per paragraph 0064).
Regarding claim 5, Yamamoto as modified discloses the claim limitations of claim 1 above and Yamamoto further discloses the compression arrangement is situated in the groove and comprises a first surface (at the tip of the projection 524) and a second surface (at the base of the projection 524 along sealing surface 522), wherein the first surface is closer to the foot receiving surface than the second surface (the tip of the projection 524 is closer to the seal wall part 542 of tank fixation plate 54 than the base of the projection as seen in figure 10).
Regarding claim 6, Yamamoto as modified discloses the claim limitations of claim 3 above and Yamamoto further discloses the compression arrangement is situated on the bottom wall of the groove (the projection 524 and the spaces on either side of projection 524, are situated in the groove along tank side sealing surface 522 with a bottom wall of the groove containing projection 524).
Regarding claim 7, Yamamoto as modified discloses the claim limitations of claim 3 above and Yamamoto further discloses the bottom wall of the groove (a bottom wall of the groove containing projection 524) comprises a protrusion (at projection 524), protruding towards the foot receiving surface, and a filling volume (the tip of the projection 524 protrudes toward the seal wall part 542 of tank fixation plate 54, within the volume of the groove containing packing 53 as seen in figure 10).
Regarding claim 8, Yamamoto as modified discloses the claim limitations of claim 3 above however Yamamoto does not explicitly disclose that the side walls of the groove have surfaces which are parallel to each other.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the gasket/packing in the foot of Yamamoto to include the gasket in a foot with parallel walls disclosed by Carr, doing so would provide a gasket sealing structure for a heat exchanger which can weather the expansion and contraction of the materials making up the heat exchanger (per page 1 the fourth paragraph) to provide gasket sealing assembly that is reliable and long-lived despite the cyclic extremes causing expansion and contraction as recognized by Carr (per page 1 the fourth paragraph and page 2 the first and second complete paragraphs). Additionally substituting the walls of the groove on the foot of Yamamoto for the parallel flat walls of the groove in the foot of Carr would provide a known alternative housing in a foot for a sealing structure of a heat exchanger tank; as both structures provide housings for gaskets/packings forming sealing structures for sealing a heat exchanger tank to a collector plate.
Regarding claim 9, Yamamoto as modified discloses the claim limitations of claim 3 above however Yamamoto does not explicitly disclose that the side walls are flat.
Carr teaches (figure 1-3) a sealing structure with side walls of a groove (walls 24 and 26 of channel 20) where the side walls  have surfaces which are  flat and parallel to each other (inner and outer channel walls are parallel to each other, per page 4, the second paragraph, and page 2, the second full paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the gasket/packing in the foot of Yamamoto to include the gasket in a foot with flat walls disclosed by Carr, doing so would provide a gasket sealing structure for a heat exchanger which can weather the expansion and contraction of the 
Regarding claim 10, Yamamoto as modified discloses the claim limitations of claim 7 above and Yamamoto further discloses the filling volume (within the groove in skirt part 521 in figure 10) is divided by the protrusion along the bottom wall of the groove (the projection 524 divides the groves into two halves as seen in figure 10).
Regarding claim 11 and 12, Yamamoto as modified discloses the claim limitations of claim 1 above, however Yamamoto does not explicitly disclose the compression arrangement is a separate element attached to  a bottom portion of the groove in the tank's foot, wherein the compression arrangement complements a shape of a bottom wall and/or side walls of the groove in which the compression arrangement is placed, as Yamamoto does not disclose that the compression arrangement, at the projection 524 and the spaces on either side of projection 524, is a separate element attached to the bottom of the groove as the projection 524 is integral with the bottom wall of the groove in figure 10 of Yamamoto.
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the integral compression arrangement of Yamamoto to be separate and complimentary to the bottom wall of the groove, as projection 524 is disclosed as on the on the bottom wall of the groove of the foot 521 of Yamamoto, since such a modification would have involved making elements separable.  Making elements separable is generally recognized as being within the level of ordinary skill in the art, See MPEP 2144.04 V. (C). .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolarski et al (US Patent 5,979,546) in view of Yamamoto et al. ( US Patent Application Publication US 2015/0233652 A1).
Regarding claim 13, Stolarski discloses a heat exchanger, comprising: a tank (tank 12) comprising a foot (foot 22); a collector (header 16) comprising a receiving groove having a corresponding foot receiving surface ( in U channel 42); and a gasket positioned in between the tank and the collector (gasket 14 is in between the tank 12 and the header 16 as seen in figure 4), wherein the tank and the collector are assembled together and are immobilized with respect to each other so that a desired compression of the gasket is provided (the gasket 14 is compressed between the header 16 and the foot 22 of the tank 12 to create a fluid tight joint  per Col. 3, line 14-29), the receiving groove being U-shaped over at least part of a periphery of the collector (U- shaped channel 42 is U shaped as seen in figure 4) and comprising a base which is the foot receiving surface (at the bottom of U- shaped channel 42 seen in figure 4 ), an outer flange and an inner flange connected to the base (an outer flange at the portion of U-shaped channel 42 connected to distal end 38 and an inner flange at the portion of U-shaped channel 42 connected to arcuate portion 40), and wherein the foot of the tank comprises a groove (groove 26) for placement of the gasket (gasket 14 is inserted in groove 26 as seen in figure 2 and 4) , which is incorporated to provide sealing (groove 26 is incorporated to integrate with gasket 14 per Col. 2, line 54-61 where the gasket in turn provides sealing).
However Stolarski does not explicitly disclose wherein the groove of the foot comprises side walls that are in direct contact with the foot receiving surface, as Stolarski discloses that the gasket 14 is in-between the side walls and the foot receiving surface at the bottom of the U shaped channel 42.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot of Stolarski to include sidewalls of the foot that contact a foot receiving surface in heat exchanger sealing structure as taught by Yamamoto, doing so would provide an alternative sealing structure to one where the foot does not contact the foot receiving surface (as recognized in the embodiments of figure 9, paragraphs 0067-0069 and figure 10, paragraphs 0070-0071 of Yamamoto) and could additionally provide a structure that would prevent the movement of gasket/packing to the inside of the heat exchanger tank as recognized by Yamamoto (per paragraph 0071).
Regarding Claim 1, Yamamoto discloses (figure 1 and 10) a heat exchanger comprising: a tank (tank main body part 52) and a collector (core plate 51 with tank fixation plate 54) assembled together, the tank comprising a foot (at skirt part 521 as seen in figure 10) and the collector comprising a foot receiving surface (the seal wall part 542 of tank fixation plate 54), wherein the foot (521) comprises a groove (a groove along tank side sealing surface 522 in between inner projecting part 523 and outer projecting part 526) in which a gasket is placed (packing 53  is a sealing member per paragraph 0003 which seals a clearance between the core plate 51 and the tank main body par per paragraph 0030), wherein the groove is faced by the foot receiving surface so that together they form a closed cavity within the foot  defining a compression volume for the gasket (the seal wall part 542 of tank fixation plate 54 faces the .


Response to Arguments
Applicant’s arguments, see page 5-6, filed page 11/9/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive based on the amendments to claim 13.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stolarski et al (US Patent 5,979,546) in view of Yamamoto et al. ( US Patent Application Publication US 2015/0233652 A1) where Yamamoto discloses and embodiment (Figure 10) where  the side walls of the foot  are in direct contact with the foot receiving surface.
Applicant's arguments filed 11/9/2021, regarding the previous rejections Under 35 U.S.C. 103 have been fully considered but they are not persuasive. Regarding the argument that the combination of Yamamoto in view of Carr does not disclose that the compression arrangement causes a filling rate of less than 100 percent. The examiner respectfully disagrees and notes in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Yamamoto explicitly teaches the specific compression arrangement but is silent as to any specific filling rate of the compressed gasket after assembly, whereas Carr explicitly discloses a gasket (22) in a groove .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763